148 U.S. 196
13 S.Ct. 532
37 L.Ed. 419
UNITED STATESv.TRUESDELL.
No. 467.
March 6, 1893.

Asst. Atty. Gen. Cotton, for the United States.
Job Barnard and Geo. A. King, for appellee.
Mr. Justice SHIRAS delivered the opinion of the court.


1
This suit was brought in the court of claims to recover damages for the loss of a well occasioned by the construction of an extension of the Washington aqueduct, and for compensation for a right of way across land of the complainant taken for the purpose of constructing a tunnel, by virtue of an act of congress of July 15, 1882, entitled 'An act to increase the water supply of the city of Washington, and for other purposes.' 22 St. p. 168.


2
So far as the recovery of the plaintiff below was based on the claim for compensation for land actually taken, the United States do not, in this appeal, complain. But they contend that the injury caused by the destruction of the well was damnum absque injuria. The liability of the United States, under the statute, by virtue of which the work in question was done and the damages occasioned, has been declared in the opinion of this court in the case, just decided, of U. S. v. Alexander, 13 Sup. Ct. Rep. 529, where the facts were similar, and we do not need to repeat what is therein said.


3
The judgment of the court below is accordingly affirmed.